DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 11, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”)
For claims 1 and 18:  Yoon teaches a battery module comprising battery cells 130 and a cooling module 100 having a plurality of tiers, the plurality of tiers comprising stackable tier elements 200 that are stacked on top of one another (Yoon in Fig. 4), and wherein a tier element comprises a first and a second side part 223 (col. 7 lines 21-34, col. 8 lines 11-25) with each tier element defining a passage 403 (Fig. 11, 28) which has a circumferentially closed cross section.
Each tier element comprises a planar element 203 which extends in a planar manner between the first and second side parts. (Fig. 8, col. 8 lines 11-25)  The flow passage allows for air or liquid coolant. (col. 4 lines 29-31)  Fig. 10 shows the passages 403 formed from adjacent (i.e. top and bottom) side parts 223. (col. 8 lines 26-32, compare perspective view of Fig. 9 and front view of 

    PNG
    media_image1.png
    419
    700
    media_image1.png
    Greyscale

By this interpretation, the examiner notes that by being “inside each first and second side part” that Yoon is interpreted towards this limitation in the claim in two ways, 1) inside the depressions of each side part and 2) at least one flow passage formed inside each first and second side part when stacked together so that each side part defines the passage.
 	Furthermore, in Yoon, the tiers are formed at each battery so that an inner space is formed between adjacent planar elements and the first and second side parts and are configured for the reception of the battery cells. (Yoon in col. 8 lines 26-29)  As to an inner space formed between adjacent parts 203 of different tiers with at least one of the battery cells arranged in said space, annotated Fig. 8 with battery cell 131 added and different tiers on one side added is considered to show this feature as appended herein:

    PNG
    media_image2.png
    534
    791
    media_image2.png
    Greyscale

	Yoon does not explicitly teach the battery module as further comprising damping means which comprises a foam-like silicone.  However, Pinon in the same field of endeavor teaches a battery module comprising a damping means 122 comprising a foam-like silicone and being arranged in a planar manner on individual battery cells. (Pinon in 0137-0139, 0163, 0167)  As the damping means enables a uniform pressure to be provided to each battery cell, it is asserted that the damping means preloads the battery cells with a predefined force.  The skilled artisan would find obvious to modify Yoon with a damping means comprising a foam-like silicone.  The motivation for such a modification is to provide vibration dampening and vibration absorption properties. (Id.)
 	Claim 1 is noted to recite the battery module further comprising a “fire-protective means, wherein the fire-protective means are configured to foam up on the influence of temperature.”  To the extent that the claimed fire-protective means is entitled to a 35 U.S.C. 112(f) interpretation, while Yoon does not explicitly teach its battery module to comprise a fire-protective means configured to foam up on the influence of temperature, Wayne in the same field of endeavor teaches a battery module having a gas evolving layer 12 as a heat spreader that increases the volume of evolved gas and/or absorbs thermal energy in the event of a thermal 
For claim 4:  In addition, in Pinon the damping means are arranged on top of each battery cell, thus, the damping means would be arranged in the region of the spaces for the reception of the battery cells. (Pinon in 0139)  

 	For claim 11:  Yoon does not explicitly teach the cooling module being surrounded by a housing on at least three sides.  However, the skilled artisan would find obvious to surround the cooling module with a housing along at least three sides in order to stably fix the batteries as a battery module. (Yoon in col. 8 lines 45-58)

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”), and further in view of Tsutsumi et al. (US 2011/0027630 “Tsutsumi”)
The teachings of Yoon, Pinon and Wayne are discussed above.
For claim 12:  Yoon does not explicitly teach the cooling module to comprise at least one of a cover at the upper side that is inwardly arched and a base at the lower side that is inwardly arched.  However, Tsutsumi in the same field of endeavor teaches an upper cover 19 and a lower base 21 which have a body portion and four side portions so as to define a space which is inwardly arched with respect to the electrode group. (Tsutsumi in 0048)  The skilled artisan would find obvious to further modify Yoon with a cover at the upper side that is inwardly arched and a base at the lower side that is inwardly arched.  The motivation for such a modification is to form a cell casing for accommodating the electrode group and electrolyte solution. (Id.)
For claim 22:  Yoon does not explicitly teach the housing as formed by the tier elements and has at least one burst region.  To the extent that the claim is understood for the reasons discussed under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (discussion 

Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”), and further in view of Yugo et al. (US 2003/0122527 “Yugo”)
The teachings of Yoon, Pinon and Wayne are discussed above.
For claims 7-9 and 21:  Yoon does not explicitly teach an installation that can measure at least one of a temperature of the battery cells and an expansion of the battery cells.  However, Yugo in the same field of endeavor teaches an installation 5, 25, 35 that can measure a temperature of battery cells comprising a conductor to which temperature sensors 4, 24, 34 are connected and arranged between adjacent battery cells. (Yoon in 0027-0028)  It is noted that the conductors are taught as lead wires which teaches or at least suggests the conductors as flex conductors.  The skilled artisan would find obvious to further modify Yoon with an installation that can measure a temperature of the battery cells.  The motivation for such a modification is to detect abnormally high temperatures and prevent further temperature increase. (Yoon in 0003)  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”), and further in view of WEBER et al. (US 2009/0255109 “Weber”)
The teachings of Yoon, Pinon and Wayne are discussed above.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”), and further in view of Hsu et al. (US 2014/0131015 “Hsu”)
The teachings of Yoon, Pinon and Wayne are discussed above.
Yoon does not explicitly teach a turbulator that is arranged in at least one flow passage at at least one of an input side and an output side of the at least one flow passage.  However, Hsu in the same field of endeavor teaches a turbulator 14 arranged in a flow passage between an input side and an output side (Hsu in 0025).  The skilled artisan would find obvious to further modify Yoon with a turbulator arranged in at least one flow passage at least one of an input side and an output side.  The motivation for such a modification is to promote uniform heat balance between walls in the channel of the turbulator in which cooling fluid flows. (0006).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 8,252,452 “Yoon”) in view of Pinon et al. (US 2015/0037662) and Wayne et al. (US 2013/0216887 “Wayne”), and further in view of Fauteux et al. (US Pat. 6,063,520 “Fauteux”)
The teachings of Yoon, Pinon and Wayne are discussed above.
Yoon does not explicitly teach insulating shells that are arranged between the battery cells and the planar elements, with a respective battery cell being adhesively bonded to each insulating shell.  However, Fauteux in the same field of endeavor teaches insulating shells which is adhesively bonded. (col. 3 lines 51-52, col. 4 line 59 et seq.)  The skilled artisan would find obvious to further modify Yoon with insulating shells.  The motivation for such a modification is to encase an electrolytic cell while allowing for its leads to be positioned within the housing region. (col. 2 lines 1-14 and lines 29-33)

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that a depression defined on an external surface of a respective first or second side part as taught by Yoon is not a passage having a circumferentially closed cross section, nor is it a passage inside each first and second side part.  Accordingly, applicant submits that Yoon does not teach or suggest “wherein a tier element comprises a first and second side part each defining a passage having a circumferentially closed cross section forming at least one flow passage inside each first and second side part for the use of a liquid coolant” as recited in independent claims 1 and 18 as presently amended.  This argument has been fully considered but is not found persuasive.  The claims recite, inter alia, stackable tier elements that are stacked on top of one another.  In this regard, the first and second side parts of .
Applicant also submits that to modify Yoon to include Pinon’s teaching of “a battery module comprising a damping means 122 comprising a foam-like silicone and being arranged in a planar manner on individual battery cells”, as suggested by the Office action, would eliminate the batteries being spaced a predetermined distance from each other and so that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose.  This argument has been fully considered but is not found persuasive.  Pinon discloses the damping means as disposed not on both sides but specifically on the top of the battery cell (Pinon in 0139), that thermal contact and heat transfer is enhanced at this interface (0163) and it reasonably follows that the uniform pressure to be provided to each battery cell is also limited to the top of the battery cell where the damping means arranged in a planar manner interfaces with the battery.  Pinon also addresses nearby components as also benefiting from vibration dampening.  A fair reading of Pinon and in light of these teachings leads to the understanding by the examiner that there is ample spacing surrounding the damping means, and therefore, does not conclusively lead to the entire space between the batteries being eliminated.  For at least these reasons, the modification of Yoon in view of Pinon so as to provide vibration dampening and vibration absorption properties is maintained.


.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722